995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keikhosro HADAVAND, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-1248.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 21, 1993.

On Petition for Review of an Order of the Immigration and Naturalization Service.  ( Ayu-lja-wsg)
Keikhosro Hadavand, Petitioner Pro Se.
Richard Michael Evans, Stewart Deutsch, United States Department of Justice, Washington, D.C., for Respondent.
I.N.S.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Keikhosro Hadavand filed a petition for review of the decision of the Board of Immigration Appeals affirming the immigration judge's order of exclusion and finding of Hadavand's statutory ineligibility for asylum and a waiver of deportation.  The Immigration and Naturalization Service (INS) filed a motion to dismiss for lack of jurisdiction.  Our review of the record and the applicable law discloses that we are without jurisdiction to hear this petition for review.  See 8 U.S.C. § 1105a(b)(1988).  Judicial review of an order of exclusion is by habeas corpus proceedings in the appropriate district court.  Id. Accordingly, we grant the motion of the INS and dismiss the petition for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED